DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Objections
Claims 1-20 objected to because of the following informalities:  It is not entirely clear in the independent claims what applicants mean by the limitation “independent flow control’ with respect to the active valve and the base valve.  Independent flow control with respect to what structure? .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,6-8,18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ericksen et al. 9,452,654.
Regarding claims 1,18 Ericksen incorporates by reference several patents as discussed in
columns 1° and 2 in their entirety. Applicant’s are encouraged to review these references in
their entirety since these features could be incorporated into the device of Eriksen.
Eriksen shows in figures 18A—18R2:
A damper comprising:
a reservoir 1860;
a cylinder 1800, said cylinder comprising a cylinder inner diameter (ID), said cylinder

fluidly coupled with said reservoir;
a rod: a piston 1800, said piston coupled to said rod and configured for operation within said
cylinder, said piston configured to divide said cylinder into a compression side 1820 and a
rebound side 1832; an active base valve 460 (see figures 18J and 18K), said active base valve to provide independent flow control for a reservoir flow path between said cylinder and said reservoir; and an active main valve 460 (see figure 18A), said active main valve to provide independent flow control for a piston flow path fluidly coupling said compression side with said rebound side.
Regarding claims 2,6,7, 8 as broadly claimed and as readily apparent from the drawings these
limitations are capable of being met. See at least col 14 lines 44-57 and col 23 in its entirety.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3,9-12,15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen et al. in view of Sakuta et al. U.S. 2017/0328440.
Regarding claim 3, subject to the 112 rejection above, Eriksen lacks specifically showing an
‘additional’ piston 1804 fluid channel therethrough. However note the shim arrangements at
1806 which appear to cover fluid channels in a common piston structural arrangement in known
shock absorbers. However, no discussion of these apparent fluid channels is made in Eriksen.
Sakuta is relied upon to provide an example of a commonly known piston structure 2 in figures
1+ having a shim arrangement at ‘Vp’ and Ve’ similar to Eriksen covering fluid channels 3,4.

One having ordinary skill in the art before the invention was effectively filed would realize that
the piston shown in Eriksen (as shown) is capable of functioning as the piston 2 shown in Sakuta.
Alternatively one having ordinary skill in the art before the invention was effectively filed would
have found it obvious to have substituted the piston and shim arrangement 2 shown in Sakuta,
for the piston 1804 shown in Eriksen, simply to adjust the damping characteristics of the
absorber to predetermined requirements, applications, and/or vehicles.
Regarding claims 9-12, as explained above, these limitations are met.
Regarding claims 15-17 as broadly claimed and as readily apparent from the drawings these
limitations are capable of being met. See at least col 14 lines 44-57.
Claims 4,5,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen et al. in
view of Marking 9,353,818.
Regarding claims 4,5,19,20 note in cols 1,2 Eriksen incorporates several patents by reference,
several of which use remote control for the actively controllable valves.
Nevertheless Eriksen (alone) lacks specifically stating that the electrically actuated base valve
460 is ‘remotely activated’ however this appears to be the case.
The reference to Marking shows a similar shock absorber arrangement where the bypass valve
200 may be remotely actuated. See col 5 lines 36-46.
One having ordinary skill in the art before the invention was effectively filed would have found it
obvious to have made the actively controllable main and base valves 460 in Eriksen remotely
actuated, such as by using a switch on the dashboard, as taught by Marking, simply to offer an
extra element of control over the damping properties of the shock absorber.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen/Sakuta et
al. as applied to claim 9 above, and further in view of Marking 9,353,818.
Regarding claims 13-14 note in cols 1,2 Eriksen incorporates several patents by reference,
several of which use remote control for the actively controllable valves.
Nevertheless Eriksen (alone) lacks specifically stating that the electrically actuated base valve
460 is ‘remotely activated’ however this appears to be the case.
The reference to Marking shows a similar shock absorber arrangement where the bypass valve
200 may be remotely actuated. See col 5 lines 36-46.
One having ordinary skill in the art before the invention was effectively filed would have found it
obvious to have made the actively controllable main and base valves 460 in Eriksen remotely
actuated, such as by using a switch on the dashboard, as taught by Marking, simply to offer an
extra element of control over the damping properties of the shock absorber.
Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive. Applicant’s primary argument is that:
Applicant does not find Ericksen to teach or suggest “an active base valve, said active
base valve to provide independent flow control for a reservoir flow path between said
cylinder and said reservoir” AND “an active main valve, said active main valve to provide
independent flow control for a piston flow path fluidly coupling said compression side with
said rebound side”, as is explicitly recited in Independent Claim 1.
Applicants repeat this argument with respect to independent claims 1,9 and 18.
In figures 18A-18R2 Eriksen shows an actively controlled main valve at 1812,1834 (see figure 18F) and at least one actively controlled base valve (see 460 or 1871,1872 in figures 18O-18Q) both of which control fluid flow between chambers.  Note ‘460’ has been utilized twice to reference an electronically controlled valve—once in the main valve (see figure 18A) and in the base valve (see figure 18O).  As shown in figure 18F the electronically controlled main valve controls fluid flow between the rebound and compression chambers 1866,1856 (see fig 18O for reference numerals) and the electronically controlled base valve 460 controls fluid flow between the compression chamber 1856 and the reservoir chamber 1858.  The fluid flow between the respectively controlled chambers controlled by the base valve and the main valve can be said to be ‘independently controlled’, as broadly claimed.
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657